                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE

STEPHEN EIMERS, as Personal Representative of the
ESTATE OF HANNAH EIMERS, Deceased
                   Plaintiff,
    v.                                                                  Case No.       1:19-cv-00044-RLJ-SKL
VALMONT INDUSTRIES, INC., et al.
                    Defendant.


                            MOTION FOR ADMISSION PRO HAC VICE
                                            Lindsay Corporation, Lindsay Transportation Solutions Sales & Service,
            The undersigned, counsel for    LLC. and Lindsay Transportation Solutions Inc. f/k/a Barrier Systems.    ,

    moves for admission to appear in this action pro hac vice.
            Pursuant to E.D. Tenn. L.R. 83.5(b)( I ). FILING FEE = $90.00
                    I am a member in good standing of the highest court of the following state,
                    territory or the District of Columbia (list ALL states):
                                   PENNSYLVANIA and NEW JERSEY

           Li       AND I am a member in good standing of another U.S. District Court. A
                    certificate of good standing from the DISTRICT court is attached. ).

                                                       OR

            Pursuant to E.D. Tenn. L.R. 83.5(b)(2). NO FILING FEE REQUIRED.

           LI       An application for my admission to practice in this Court is currently pending.



            I declare under penalty of perjury that the foregoing is true and correct.

            Date 01/93h?



    Name: James Harris Heller
    Firm: Cozen O'Connor
    Address:
             1650 Market Street, Ste. 2800, Philadelphia, PA 19103


   Email address: JimHeller@cozen.com

              Once your motion is granted, you must register for a CM/ECF account at
                       http://www.tned.uscourts.goy/RegistrationForm.php.


Case 1:19-cv-00044-TRM-SKL Document 12 Filed 03/04/19 Page 1 of 5 PageID #: 57
      DATED this 4th day of March,2019.


                                      Respectfully submitted,

                                      BAKER,DONELSON,BEARMAN,CALDWELL
                                      & BERKOWITZ,P.C.

                                      s/Brigid M Carpenter
                                      BRIGID M. CARPENTER (B.P.R. No.018134)
                                      bcarpenter@bakerdonelson.com
                                      211 Commerce Street
                                      Suite 800
                                      Nashville, Tennessee 37201
                                      Telephone: 615.726.7341
                                      Facsimile: 615.744.7341

                                                    and

                                      James H. Heller(Pro Hac Vice Motion pending)
                                      jhimheller@cozen.com
                                      Shelby K. Riney (Pro Hac Vice Motion pending)
                                      sriney@cozen.com
                                      COZEN O'CONNOR
                                       1650 Market Place
                                      Suite 2800
                                      Philadelphia, Pennsylvania 19103
                                      Telephone: 215.665.2189
                                      Facsimile: 215.701.2189

                                      Attorneysfor Lindsay Corporation, Lindsay
                                      Transportation Solutions Sales & Service, LLC,
                                      and Lindsay Transportation Solutions,Inc.




Case 1:19-cv-00044-TRM-SKL Document 12 Filed 03/04/19 Page 2 of 5 PageID #: 58
                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served on counsel for
the party listed below via first class mail, postage prepaid, unless said party is a registered
CM/ECF participant who has consented to electronic notice, and the Notice of Electronic Filing
indicates that Notice was electronically mailed to said party:


 Theodore J. Leopold
 Leslie M. Kroeger
 Poorad Razavi
 Cohen Milstein Sellers & Toll, PLC
 2925 PGA Boulevard, Suite 200
 Palm Beach Gardens, Florida 33410

 Gregory F. Coleman
 Adam A. Edwards
 Justin Day
 Greg Coleman Law PC
 800 S. Gay Street, Suite 1100
 Knoxville, Tennessee 37929

 this 4th day of March,2019.




                                            s/Brigid M. Carpenter




                                               2

Case 1:19-cv-00044-TRM-SKL Document 12 Filed 03/04/19 Page 3 of 5 PageID #: 59
                  CERTIFICATE OF GOOD STANDING


 U NITED STATES OF AMERICA
 EASTERN DISTRICT OF PENNSYLVANIA
                                                        }
       1, Kate Barkman, Clerk of the United States District Court for the Eastern District of
 Pennsylvania,

         DO HEREBY CERTIFY that James H. Heller, Bar #44980, was duly admitted to
 practice in said Court on December 2, 1985,and is in good standing as a member of the bar
 of said Court.


                                                                        igeozomo,
                                                              KATE BARKMAN
                                                              Clerk of Court



 DATED at Philadelphia,Pennsylvania
 on February 26,2019                                         Aida Ayala
                                                             Deputy Clerk




 Ro. 1/20 17




Case 1:19-cv-00044-TRM-SKL Document 12 Filed 03/04/19 Page 4 of 5 PageID #: 60
                                                                      ...,....-..-....---.....
                                                             .•1                            .....--..
                                                           x.'
                                                                        ..:k b 7^ E.. —
                                                                       m-r
                                                           . .\'-'‘`'..  ---,4;74                  .-'---
                                                        ..
                                                         '            -•;'7.="       ;•..'         4? ---•
                                                       . ^ :
                                                          ...  . .• :":.•
                                                                       -  /-.....
                                                       . v
                                                         .... ..   -R...                             ••"'",
                                                       •--.:: .7.a..1-\-
                                                               .,....
                                                        -.-.• .." ",',".




Case 1:19-cv-00044-TRM-SKL Document 12 Filed 03/04/19 Page 5 of 5 PageID #: 61
